RasciA & HimEL, Ltp.

ATTORNEYS AT LAW
650 NORTH DEARBORN
SUITE 700
CHICAGO, IL 60654
(312) 994-9100

 

Case: 1:19-cr-00277 Document #: 15 Filed: 05/10/19 Page 1 of 1 PagelD #:34

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
UNITED STATES OF AMERICA, )
)
Plaintiff, )
)
VS. ) No.: 19 CR 277
) Honorable Jeffrey Cole
CONCEPCION MALINEK, )
)
Defendant. )

MOTION FOR SUBSTITUTION OF ATTORNEYS
The Defendant, CONCEPCION MALINEK, moves this Honorable Court to allow the

following substitution of attorneys.
I, RAYMOND D. PIJON hereby move this Honorable Court for leave to

withdraw as counsel for the defendant, CONCEPCION MALINEK

 

RAYMOND D. PIJON

I, ROBERT L. RASCIA, do hereby seek leave to appear as.counsel for the defendant,

ROBERT L. RASCIA~ ~

  
    
 

CONCEPCION MALINEK in

I, CONCEPCION MALINEK respectfully request that this Honorable Court grant leave
to RAYMOND D. PIJON to withdraw as my counsel, and grant leave to ROBERT L. RASCIA,

to appear as my counsel in this matter.

 

CONCEPCION MALINEK

 

 

 
